   Case 1:19-cv-00193-PLM-RSK ECF No. 1 filed 03/13/19 PageID.1 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WESTERN MICHIGAN

                                                  )
Bailey Farms, Inc.,                               )
                                                  )
                   Plaintiff,
                                                  )
         v.                                       ) Civil Action No: 1:19-cv-193
                                                  )
Syngenta Seeds, LLC,                              )
                                                  )
                   Defendant.                     )
                                                  )
                                                  )

                                        NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that Defendant Syngenta Seeds, LLC hereby removes the state

court action captioned Bailey Farms, Inc. v. Syngenta Seeds, LLC in the Michigan Circuit Court,

9th Circuit Court, Kalamazoo County, Case No. 18-0370-CB (“the Action”) to the United States

District Court for the District of Western Michigan pursuant to 28 U.S.C. §§ 1332, 1441, and

1446. The grounds for removal are:

         I.        PLEADINGS

              1. This is a civil action in which Plaintiff Bailey Farms, Inc. (“Bailey Farms”)

alleges that Syngenta Seeds, LLC (“Syngenta”) manufactured and sold Plaintiff SP-6 pollinators

that failed to perform as Plaintiff hoped. See Plaintiff’s Summons, Proof of Service, and

Complaint, attached hereto as Exhibit A.

              2.     Bailey Farms asserts a claim against Syngenta for breach of implied warranty.

(Compl. ¶¶ 14-16).

              3.     Bailey Farms claims that as a result of the alleged breach that it “incurred

hundreds of thousands of dollars in lost profits.” (Id. ¶ 13).




                                                     1
US.122346337.01
   Case 1:19-cv-00193-PLM-RSK ECF No. 1 filed 03/13/19 PageID.2 Page 2 of 4



               4.    On February 21, 2019, Bailey Farms served Syngenta with copies of the

Summons and Complaint. The Service of Process and the Complaint are attached to this Notice

as Exhibit A.

         II.        REMOVAL IS PROPER IN THIS CASE

          A. Removal is Timely.

               5.    Removal is timely because it was made within 30 days after Syngenta received

a copy of the Summons and Complaint (February 21, 2019), and therefore, is timely under 28

U.S.C. § 1446(b). See Exhibit A.

             B. Diversity Jurisdiction Exists.

               6.    This Court has diversity jurisdiction over this action under 18 U.S.C. § 1332.

The parties have diverse citizenship and the amount in controversy exceeds $75,000 exclusive of

interest and costs.

               7.    For purposes of diversity of citizenship, a corporation is deemed to be a citizen

of both the state of its incorporation and the state where it has its principal place of business. 28

U.S.C. § 1332(c)(1). For purposes of diversity of citizenship, a limited liability company has the

citizenship of each of its members. See Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003,

1005 (6th Cir. 2009).

               8.    The Complaint alleges that Bailey Farms is a Michigan corporation with its

registered office located at 6657 W. “W” Avenue, Schoolcraft, Kalamazoo County, Michigan.

(Compl. ¶ 1). Bailey Farms is therefore a citizen of Michigan for purposes of determining

diversity.

               9.    Syngenta Seeds, LLC is a Delaware limited liability company (Compl. ¶ 2),

with its principal place of business located at 2001 Butterfield Road Suite 1600 Downers Grove,



                                                     2
US.122346337.01
   Case 1:19-cv-00193-PLM-RSK ECF No. 1 filed 03/13/19 PageID.3 Page 3 of 4



IL 60515. Syngenta Seeds, LLC’s sole member is Syngenta Corporation. Syngenta Corporation

is a Delaware corporation with its principal place of business in Delaware. Syngenta Seeds, LLC

is therefore a citizen of Delaware for purposes of determining diversity.

               10.    The parties are therefore completely diverse—both at the time of this Notice of

Removal and at the time Bailey Farms served the state court Complaint.

               11.    In its Complaint, Bailey Farms alleges that it incurred “hundreds of thousands

of dollars in lost profits” as a result of the alleged failure of the SP-6 pollinator plants. (Id. ¶ 13).

               12.    Thus, the Complaint establishes that the amount in controversy exceeds $75,000

exclusive of costs and interests, as required by 28 U.S.C. § 1332(a). See National Nail Corp. v.

Moore, 139 F. Supp. 2d 848, 850 (W.D. Mich. 2001) (“The amount in controversy is determined

by the allegations in their complaint.”); see also Spawr v. Encompass Ins. Co., 2008 WL

4534411, at *1 (W.D. Mich. Oct. 2, 2008) (“Normally, the amount in controversy is established

by the sum claimed by the plaintiff . . .”).

          C.         Venue and Other Requirements Are Satisfied.

               13.    The United States District Court for the District of Western Michigan is the

appropriate venue for removal of Bailey Farms’ state court action, pursuant to 28 U.S.C.

§ 1441(a), which permits any civil action brought in any state court in which the district courts of

the United States have original jurisdiction, to be removed to the district court of the United

States for that district and division embracing the place where such action is pending.

                  14. Pursuant to 28 U.S.C. § 1446(d), Syngenta will promptly file a written notice of

this removal with the Michigan Circuit Court, 9th Circuit Court, Kalamazoo County. A Notice of

Removal to Adverse Party, together with copies of this Notice of Removal and the Notice of




                                                     3
US.122346337.01
   Case 1:19-cv-00193-PLM-RSK ECF No. 1 filed 03/13/19 PageID.4 Page 4 of 4



Filing Notice of Removal, will be promptly served upon Plaintiff’s counsel as required by 28

U.S.C. § 1446(d).

                  15. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served upon Syngenta are attached as Exhibit A.

                  16. Syngenta reserves the right to amend or supplement this Notice of Removal.

                  17. Syngenta reserves the right to raise all defenses and objections to Bailey Farms’

claims after the action is removed to this Court.

         WHEREFORE, Defendant Syngenta Seeds, LLC respectfully removes the Action from

the Michigan Circuit Court, 9th Circuit Court, Kalamazoo County, to this Court pursuant to 28

U.S.C. §§ 1332, 1441, and 1446.



Date: March 13, 2019                             Respectfully submitted:

                                                 James E. Spurr, MI Bar No. P33049
                                                 Miller Canfield Paddock and Stone, PLC
                                                 277 S. Rose Street, Ste. 5000
                                                 Kalamazoo, MI 49007
                                                 T: (269) 383-5897
                                                 Email: spurr@millercanfield.com

                                                 and

                                                 /s/ Brian S. Bailey
                                                 Brian S. Bailey
                                                 Bar ID: P71755
                                                 FAEGRE BAKER DANIELS LLP
                                                 110 W. Berry Street
                                                 Suite 2400
                                                 Fort Wayne, IN 46802
                                                 (260) 424-8000
                                                 brian.bailey@faegrebd.com


                                                 Attorneys for Defendant Syngenta Seeds, LLC



                                                       4
US.122346337.01
